           Case 1:20-cv-00577-MMS Document 11 Filed 07/31/20 Page 1 of 9




            In the United States Court of Federal Claims
                                            No. 20-577C
                                       (Filed: July 31, 2020)

*************************************
DOUBLE LION UCHET EXPRESS           *
TRUST et al.,                       *
                                    *
              Plaintiffs,           *
                                                       Pro Se Plaintiffs; Motion to Dismiss;
                                    *
                                                       Subject Matter Jurisdiction; RCFC
v.                                  *
                                                       12(b)(1); In Forma Pauperis
                                    *
THE UNITED STATES,                  *
                                    *
              Defendant.            *
*************************************

Ra Nu Ra Khuti Amen Bey and Delma Andrews-Powley, Tampa, FL, pro se.

Sosun Bae, United States Department of Justice, Washington, DC, for defendant.

                                     OPINION AND ORDER

SWEENEY, Chief Judge

       Plaintiffs Double Lion Uchet Express Trust (“Double Lion”), Ra Nu Ra Khuti Amen
Bey,1 and Delma Andrews-Powley,2 proceeding pro se in this matter, allege that a bank
unlawfully foreclosed on their property.3 As a result, plaintiffs assert that they have suffered a
number of “negligence tort[s]; intentional tort[s]; and strict liability tort[s].” Compl. 8. Plaintiffs
have also filed an application to proceed in forma pauperis and a “Motion / Affidavit for Adverse
Judgment” (“motion for judgment”). Currently before the court is defendant’s motion to dismiss

       1
           Mr. Bey is also known as Bertram Andrews-Powley, III.
       2
        Plaintiffs describe Double Lion as a trust organized under Florida Law; Mr. Bey and
Ms. Andrews-Powley are identified as executors and authorized representatives of that trust.
       3
          Plaintiffs’ initial filing contained a variety of documents with separate captions and
signature pages, including a notice of directly related cases, Compl. 277-85; two “Motion[s] for
Summary Judgment,” id. at 318-22, 328-32; four “Notice[s] of Request for Entering Judgment,”
id. at 300-17, 323-27; and a “Notice of Waiver of Tort,” id. at 333-44. The Clerk’s Office
docketed these documents as an attachment to the complaint, and the court will reference them
according to their page numbers in that combined document. Having reviewed each document
separately, the court concludes that considering them as separate motions would have no impact
on the outcome of the case.
           Case 1:20-cv-00577-MMS Document 11 Filed 07/31/20 Page 2 of 9




for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Rules of the United States
Court of Federal Claims (“RCFC”). As explained below, the court grants defendant’s motion,
denies plaintiffs’ motion for judgment, and denies plaintiffs’ application to proceed in forma
pauperis.

                                        I. BACKGROUND

         Plaintiffs state that they have suffered injuries under a long list of legal authorities,
including the United States Constitution; the 1787 Treaty of Peace and Friendship Between the
United States of America, and His Imperial Majesty the Emperor of Morocco (“Treaty of Peace
and Friendship”); the 1848 Treaty of Guadalupe Hidalgo; the Federal Tort Claims Act
(“FTCA”); the Administrative Procedure Act; 42 U.S.C. §§ 1981-1983, 1985-1986;4 18 U.S.C.
§ 241;5 and Executive Order 13,818.6 The specific injuries plaintiffs allege, and how those
injuries relate to these sources of law, are less clear. In short, plaintiffs assert that a bank
foreclosure of their property was unlawful. Following a lengthy discussion of previous litigation
related to the foreclosure of their property, plaintiffs indicate that they seek “reversal of the state
and district court.” Compl. 41; see also id. at 76-252 (providing copies of orders, filings, and
docketing information related to proceedings in other courts). As a result of this unlawful
foreclosure, plaintiffs claim that they have suffered a number of negligent, intentional, and strict-
liability torts, as well as civil rights violations such as denial of due process. The complaint lists
a wide variety of entities as “defendants,” including private individuals, state court judges,
federal district court judges, federal bankruptcy court judges, and officers of various banks and
loan servicing entities.

       In addition, throughout their complaint, plaintiffs make vague allusions to concepts
associated with Moorish sovereign citizens or similar movements. They assert, for instance:

               As living physical biological, sentient beings we are real and we exist on
       as aspects of existence. The system, on the other hand, is an abstract creation of
       the mind. As investors in the bankrupt corporation called the United States, as
       well as the USA, the parent corporation, we, as real people, are the true creditors
       and source of wealth, as such, we are exempt from taxation from the public side.
       We are not contractually amalgamated nor are our ens-legis’ amalgamated into
       the court’s jurisdiction.



       4
          These sections provide a number of civil rights protections, including civil remedies for
certain civil rights violations. 42 U.S.C. §§ 1981-1983, 1985-1986 (2018).
       5
           This section, labeled “conspiracy against rights,” provides criminal penalties for certain
civil rights violations. 18 U.S.C. § 241 (2018).
       6
         Executive Order 13,818 concerns restrictions on property held by human rights
abusers. Exec. Order 13,818, 82 Fed. Reg. 60,839 (Dec. 20, 2017).


                                                  -2-
         Case 1:20-cv-00577-MMS Document 11 Filed 07/31/20 Page 3 of 9




Id. at 40; see also id. at 51-52 (asserting that “[i]n the context of International law the Washitaw
has established itself as a sovereign independent nation”), 55 (using the heading “THE
MOORISH NATIONAL REPUBLIC” and “THE MOORISH DIVINE AND NATIONAL
MOVEMENT OF AMERICA”), 346 (asserting that “Muurs cannot be indigent, insolvent nor
UNITED STATES CITIZENS”). Taken together, these features suggest an effort by plaintiffs to
associate themselves with the movement and its legal tenets. See generally Bey v. State, 847
F.3d 559, 560-61 (7th Cir. 2017) (extensively chronicling the historical heritage and legal efforts
of the movement). It is not immediately clear how these concepts relate to the relief plaintiffs
seek.

      Plaintiffs also indicate that this matter is directly related to Amen Bey v. United States,
which was dismissed for failure to prosecute. No. 17-617C, slip op. (Fed. Cl. Oct. 30, 2017).
Mr. Bey was the lone plaintiff in that matter, but plaintiffs do not explain the relationship
between the two cases.

        On June 9, 2020, plaintiffs followed up their complaint with a motion for judgment, in
which they allege that defendant failed to respond to the complaint in a timely manner and that
judgment should therefore be entered in their favor. Defendant filed a response to this filing,
along with a motion to dismiss, on June 22, 2020. After correctly noting that it had responded to
plaintiffs’ complaint well before the expiration of the sixty days allotted for the purpose by
RCFC 12(a)(1)(A), defendant urges the court to dismiss the complaint for lack of subject matter
jurisdiction on a number of independent grounds. Plaintiffs did not file a response to defendant’s
motion.

                                   II. LEGAL STANDARDS

                                       A. Pro Se Plaintiffs

        Pro se pleadings are “held to less stringent standards than formal pleadings drafted by
lawyers” and are “to be liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per
curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, the “leniency afforded
to a pro se litigant with respect to mere formalities does not relieve the burden to meet
jurisdictional requirements.” Minehan v. United States, 75 Fed. Cl. 249, 253 (2007); accord
Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995) (“The fact that [the plaintiff] acted pro
se in the drafting of his complaint may explain its ambiguities, but it does not excuse its failures,
if such there be.”). In other words, a pro se plaintiff is not excused from his burden of proving,
by a preponderance of evidence, that the court possesses jurisdiction. See Banks v. United
States, 741 F.3d 1268, 1277 (Fed. Cir. 2014) (citing Reynolds v. Army & Air Force Exch. Serv.,
846 F.2d 746, 748 (Fed. Cir. 1988)).

                                 B. Subject Matter Jurisdiction

        Whether the court possesses jurisdiction to decide the merits of a case is a “threshold
matter.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-95 (1998). Subject matter
jurisdiction cannot be waived or forfeited because it “involves a court’s power to hear a case.”


                                                 -3-
         Case 1:20-cv-00577-MMS Document 11 Filed 07/31/20 Page 4 of 9




United States v. Cotton, 535 U.S. 625, 630 (2002). “Without jurisdiction the court cannot
proceed at all in any cause. Jurisdiction is power to declare the law, and when it ceases to exist,
the only function remaining to the court is that of announcing the fact and dismissing the cause.”
Ex parte McCardle, 74 U.S. (7 Wall) 506, 514 (1868). Therefore, it is “an inflexible threshold
matter that must be considered before proceeding to evaluate the merits of a case.” Matthews v.
United States, 72 Fed. Cl. 274, 278 (2006); accord K-Con Bldg. Sys., Inc. v. United States, 778
F.3d 1000, 1004-05 (Fed. Cir. 2015). Either party, or the court sua sponte, may challenge the
court’s subject matter jurisdiction at any time. Arbaugh v. Y & H Corp., 546 U.S. 500, 506
(2006); see also Jeun v. United States, 128 Fed. Cl. 203, 209-10 (2016) (collecting cases).

        In determining whether subject matter jurisdiction exists, the court generally “must
accept as true all undisputed facts asserted in the plaintiff’s complaint and draw all reasonable
inferences in favor of the plaintiff.” Trusted Integration, Inc. v. United States, 659 F.3d 1159,
1163 (Fed. Cir. 2011). With respect to a motion to dismiss for lack of subject matter jurisdiction
pursuant to RCFC 12(b)(1), the plaintiff bears the burden of proving, by a preponderance of
evidence, that the court possesses subject matter jurisdiction. Id. If the court finds that it lacks
subject matter jurisdiction over a claim, RCFC 12(h)(3) requires the court to dismiss that claim.

                                       C. The Tucker Act

        The ability of the United States Court of Federal Claims (“Court of Federal Claims”) to
entertain suits against the United States is limited. “The United States, as sovereign, is immune
from suit save as it consents to be sued.” United States v. Sherwood, 312 U.S. 584, 586 (1941).
The waiver of immunity “may not be inferred, but must be unequivocally expressed.” United
States v. White Mountain Apache Tribe, 537 U.S. 465, 472 (2003) (internal quotation marks
omitted).

       The Tucker Act, the principal statute governing the jurisdiction of this court, waives
sovereign immunity for claims against the United States, not sounding in tort, that are founded
upon the United States Constitution, a federal statute or regulation, or an express or implied
contract with the United States. 28 U.S.C. § 1491(a)(1) (2018); White Mountain, 537 U.S. at
472. However, the Tucker Act is merely a jurisdictional statute and “does not create any
substantive right enforceable against the United States for money damages.” United States v.
Testan, 424 U.S. 392, 398 (1976). Instead, the substantive right must appear in another source of
law, such as a “money-mandating constitutional provision, statute, or regulation, the violation of
which supports a claim for damages against the United States.” James v. Caldera, 159 F.3d 573,
580 (Fed. Cir. 1998).
                                        III. DISCUSSION

        Plaintiffs’ meandering complaint makes a wide variety of allegations, against a wide
variety of parties. The court, however, can find no basis on which to exercise jurisdiction over
any of them.




                                                -4-
         Case 1:20-cv-00577-MMS Document 11 Filed 07/31/20 Page 5 of 9




    A. The United States Is the Only Proper Defendant in the Court of Federal Claims

         The long list of defendants identified in plaintiffs’ complaint presents a critical
jurisdictional flaw: in the Court of Federal Claims, “the only proper defendant . . . is the United
States, not its officers, nor any other individual.” Stephenson v. United States, 58 Fed. Cl. 186,
190 (2003); accord RCFC 10(a). Because “the United States itself” is the only proper defendant
in the Court of Federal Claims, this court lacks jurisdiction “over any claims alleged against
states, localities, state and local government entities, or state and local government officials and
employees.” Anderson v. United States, 117 Fed. Cl. 330, 331 (2014). In other words, “if the
relief sought [in the Court of Federal Claims] is against others than the United States the suit as
to them must be ignored as beyond the jurisdiction of the court.” Sherwood, 312 U.S. at 588.

        This jurisdictional flaw alone disposes of most, if not all, of plaintiffs’ claims. Although
plaintiffs identify the “UNITED STATES INCORPORATED” as one of the defendants in this
matter, Compl. 2, they seem to direct the bulk of their grievances at the state officials, federal
officials, private individuals, and private entities supposedly responsible for the foreclosure of
their property. The court decidedly lacks the power to adjudicate such claims. Accord Stump v.
Sparkman, 435 U.S. 349, 355-56 (1978) (observing that federal judges are immune from suit
when the judge had the authority to act “at the time [the judge] took the challenged action”);
Brown v. United States, 105 F.3d 621, 624 (Fed. Cir. 1997) (“The Tucker Act grants the Court of
Federal Claims jurisdiction over suits against the United States, not against individual federal
officials.”).

 B. The Court of Federal Claims Lacks Jurisdiction to Review the Decisions of State and
                                    Federal Courts

        In addition, many of plaintiffs’ grievances seem directed at past decisions of other courts.
However, the Court of Federal Claims is not an appellate tribunal—it “does not have jurisdiction
to review the decisions of state courts, federal bankruptcy courts, federal district courts, or
federal circuit courts of appeals.” Mora v. United States, 118 Fed. Cl. 713, 716 (2014); accord
Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994) (“[T]he Court of Federal Claims does
not have jurisdiction to review the decisions of district courts or the clerks of district courts
relating to proceedings before those courts.”). Plaintiffs’ only recourse in the wake of these
decisions was to exhaust the appellate remedies available to them; their current attempts to
collaterally attack these judgments, circumventing the normal appellate process, are not
permitted. Thus, the court has no jurisdiction to review the state and federal court decisions that
plaintiffs ask it to reverse.


  C. The Court of Federal Claims Lacks Jurisdiction to Entertain Plaintiffs’ Substantive
                                         Claims

        To the extent that plaintiffs are asserting claims against the United States, they have
failed to identify a “separate source of substantive law that creates the right to money damages.”
Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc portion). Similarly,


                                                 -5-
           Case 1:20-cv-00577-MMS Document 11 Filed 07/31/20 Page 6 of 9




plaintiffs point to no express or implied contract with the United States that might support the
relief they claim.7

         Rather, plaintiffs ask the court to adjudicate claims in substantive areas of law over which
the court unquestionably lacks jurisdiction. First, the Court of Federal Claims may not
adjudicate claims sounding in tort. Under the FTCA, jurisdiction over tort claims against the
United States lies exclusively in federal district courts. U.S. Marine, Inc. v. United States, 722
F.3d 1360, 1365-66 (Fed. Cir. 2013). The Court of Federal Claims is not a federal district court.
Ledford v. United States, 297 F.3d 1378, 1382 (Fed. Cir. 2002); see also Lightfoot v. Cendant
Mortg. Corp., 137 S. Ct. 553, 563 (2017) (distinguishing between the “Court of Federal Claims”
and “federal district courts”). Therefore, “[w]here the adjudication of a type of claim has been
granted to the district courts exclusively, [the Court of Federal Claims] has no jurisdiction to hear
the case and must dismiss the matter.” Ross v. United States, 122 Fed. Cl. 343, 348 (2015).
Although plaintiffs never clearly explain what “negligence tort[s]; intentional tort[s]; and strict
liability tort[s]” they have suffered, Compl. 8, the court would be powerless to adjudicate them
no matter how they were presented.

        Second, the Tucker Act gives the Court of Federal Claims no jurisdiction over civil rights
or due process claims. Only federal district courts possess jurisdiction to entertain claims
alleging civil rights violations. See, e.g., Jones v. United States, 104 Fed. Cl. 92, 98 (2012)
(explaining that the Court of Federal Claims has no jurisdiction over claims based on, among
other causes of action, alleged “violations of . . . civil rights”); Marlin v. United States, 63 Fed.
Cl. 475, 476 (2005) (explaining that claims alleging violations of 42 U.S.C. §§ 1981, 1983, and
1985 must be heard in federal district courts). Similarly, binding precedent has long confirmed
the court’s lack of jurisdiction over due process injuries. Accord LeBlanc v. United States, 50
F.3d 1025, 1028 (Fed. Cir. 1995) (emphasizing that the Due Process Clauses of the Fifth and
Fourteenth Amendments are not money-mandating). To the extent that plaintiffs assert
violations of 42 U.S.C. §§ 1981, 1982, 1983, 1985, or 1986, or any source of due process rights,
the court must leave their adjudication to an appropriate federal district court.

        Third, the Court of Federal Claims has no jurisdiction over violations of the criminal
code. Harris v. United States, 868 F.3d 1376, 1381 (Fed. Cir. 2017) (per curiam) (citing Joshua,
17 F.3d at 380); Hufford v. United States, 85 Fed. Cl. 607, 608 (2009). The federal criminal
code, laid out in title 18 of the United States Code, falls squarely into this category. Accord Kurt
v. United States, 103 Fed. Cl. 384, 388 (2012). Consequently, the court is unable to adjudicate
claims arising under 18 U.S.C. § 241, a civil rights statute furnishing criminal penalties. Accord
Carter v. United States, 142 Fed. Cl. 159, 163 (2019) (“[Plaintiff] alleges violations of . . . 18
U.S.C. §§ 241, 242, but only federal district courts have jurisdiction to hear claims alleging such
violations.”).
       7
          While plaintiffs refer to a “Breach of Contract on a Government Debt Obligation held
in treasury direct,” Compl. 56, and a “Failure to discharge government obligations and private
banker’s contracts,” id. at 58, in their complaint, little detail is provided regarding these supposed
contracts. Critically, plaintiffs do not seem to allege that the United States itself is a party to
these contracts.


                                                 -6-
            Case 1:20-cv-00577-MMS Document 11 Filed 07/31/20 Page 7 of 9




        Fourth, the executive order relied upon by plaintiffs expressly provides that it “is not
intended to, and does not, create any right or benefit, substantive or procedural, enforceable at
law or in equity by any party against the United States . . . .” Exec. Order 13,818, § 13, 82 Fed.
Reg. at 60,842. Therefore, the court lacks jurisdiction to entertain any claims based on its
contents. Accord Sepehry-Fard v. United States, No. 19-560C, 2019 WL 2070746, at *2 (Fed.
Cl. May 9, 2019), appeal docketed, No. 19-2018 (Fed. Cir. June 13, 2019).

        Finally, the Court of Federal Claims generally lacks jurisdiction over “any claim against
the United States growing out of or dependent upon any treaty entered into with foreign nations.”
28 U.S.C. § 1502; see also De Archibold v. United States, 57 Fed. Cl. 29, 31 (2003) (quoting and
applying 28 U.S.C. § 1502). While the Court may at times adjudicate claims grounded in Indian
treaties,8 28 U.S.C. § 1505, this exception is not applicable here. See, e.g., Republic of New
Morocco v. United States, 98 Fed. Cl. 463, 468 (2011) (explaining the court’s lack of jurisdiction
over violations of the Treaty of Peace and Friendship). Moreover, plaintiffs never explain how
the Treaty of Peace and Friendship or the Treaty of Guadalupe Hidalgo, invoked only briefly, are
implicated by the facts of this case.

                 IV. APPLICATION TO PROCEED IN FORMA PAUPERIS

        As noted above, plaintiffs filed, concurrent with their complaint, an application to
proceed in forma pauperis. To proceed with a civil action in this court, a plaintiff must either
pay $400 in fees—a $350 filing fee plus a $50 administrative fee—or, like plaintiffs, request
authorization to proceed without payment of fees by submitting a signed application to proceed
in forma pauperis.9 See 28 U.S.C. §§ 1915, 1926; RCFC 77.1(c); see also Waltner v. United
States, 93 Fed. Cl. 139, 141 n.2 (2010) (concluding that 28 U.S.C. § 1915(a)(l) applies to both
prisoners and nonprisoners alike). Plaintiffs wishing to proceed in forma pauperis must submit
an affidavit that (1) lists all of their assets, (2) declares that they are unable to pay the fees, and
(3) states the nature of the action and their belief that they are entitled to redress. 28 U.S.C.
§ 1915(a)(l). Evaluation of a plaintiff’s ability to pay is “left to the discretion of the presiding
judge, based on the information submitted by the plaintiff.” Alston-Bullock v. United States,
122 Fed. Cl. 38, 45 (2015). Furthermore, a “court shall dismiss the case at any time” if the
        8
          The court may exercise jurisdiction over Indian treaties “because such treaties are
considered contracts with the United States.” Edwards v. United States, Nos. 15-580C, 15-629C,
2015 WL 6560547, at *3 (Fed. Cl. Oct. 29, 2015) (citing Tsosie v. United States, 825 F.2d 393,
401 (Fed. Cir. 1987)). Even then, the Court only has jurisdiction if the treaty “can fairly be
interpreted as mandating compensation by the Federal government.” Id. (quoting Holmes v.
United States, 657 F.3d 1303, 1309 (Fed. Cir. 2011)).
        9
          While the Court of Federal Claims is not generally considered to be a “court of the
United States” within the meaning of title 28 of the United States Code, 28 U.S.C. § 451, the
court has jurisdiction to adjudicate applications to proceed in forma pauperis. See 28 U.S.C.
§ 2503(d) (deeming the Court of Federal Claims to be a “court of the United States” for purposes
of 28 U.S.C. § 1915).



                                                   -7-
         Case 1:20-cv-00577-MMS Document 11 Filed 07/31/20 Page 8 of 9




action or appeal to be filed in forma pauperis “is frivolous or malicious.” 28 U.S.C.
§ 1915(e)(2)(B)(i). Unlike a motion to dismiss for failure to state a claim, which requires the
court to assume the truth of allegations in the complaint, § 1915(e)(2)(B)(i) gives courts “the
unusual power to pierce the veil of the complaint’s factual allegations and dismiss those claims
whose factual contentions are clearly baseless.” Neitzke v. Williams, 490 U.S. 319, 327 (1989).

        Although plaintiffs’ affidavit generally complies with the documentation requirements of
§ 1915(a)(l), the claims themselves are frivolous. Plaintiffs initiated this case by filing over 300
pages of repetitive, disjointed, incoherent allegations. After carefully attempting to parse each
allegation, the court concludes that no part of the complaint is grounded in factual or legal
reality. Accord id. at 325. “There is no duty on the part of the trial court . . . to create a claim
which [the plaintiff] has not spelled out in his pleading,” Scogin v. United States, 33 Fed. Cl.
285, 293 (1995) (quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir.
1975)), and the court finds no reason to do so here.

        The sovereign citizen concepts espoused in the complaint only serve to make its
frivolousness more apparent. The federal court system in general, and the Court of Federal
Claims in particular, have become well acquainted with the sovereign citizen movement over the
past few decades. Typically, sovereign citizens maintain that “they are not subject to federal
government authority and employ various tactics in an attempt to, among other acts, avoid
paying taxes, extinguish debts, and derail criminal proceedings.” Walby v. United States, 144
Fed. Cl. 1, 3 (2019), aff’d, 957 F.3d 1295 (Fed. Cir. 2020). Moorish sovereign citizens, more
specifically, claim to be “sovereign citizens by virtue of their alleged Moorish origin.” Bey, 847
F.3d at 560. Adherents of this movement

       build[] on their alleged ancestry in ancient Moors (and/or on their alleged or
       actual adhesion to Moorish religious convictions) for the purposes of . . . initiating
       frivolous legal actions on the grounds of their self-granted “diplomatic
       immunity,” which these individuals deduce either from their self-granted
       “Moorish citizenship” and from their correspondingly-produced homemade
       “Moorish” documents . . . or from a multitude of other, equally non-cognizable
       under the law, bases, which these individuals keep creating in order to support
       their allegations of “diplomatic immunity.”

Murakush Caliphate of Amexem Inc. v. New Jersey, 790 F. Supp. 2d 241, 245 (D.N.J. 2011). In
short, these individuals “attempt to benefit from the protections of federal and state law while
simultaneously proclaiming their independence from and total lack of responsibility under those
same laws.” El-Bey v. United States, No. 1:08CV151, 2009 WL 1019999, at *1 (M.D.N.C. Jan.
26, 2009).

        This court has consistently recognized that “[t]he Tucker Act precludes sovereign citizen
claims.” Davenport v. United States, No. 17-1122C, 2017 WL 5988354, at *2 (Fed. Cl. Dec. 4,
2017). But this brief jurisdictional statement belies the vehemence with which the Court of
Federal Claims and other federal courts have rejected the movement’s legal contentions. See,
e.g., United States v. Sterling, 738 F.3d 228, 233 n.1 (11th Cir. 2013) (noting that courts


                                                -8-
         Case 1:20-cv-00577-MMS Document 11 Filed 07/31/20 Page 9 of 9




routinely reject sovereign citizen legal theories as “frivolous”); Gravatt v. United States, 100
Fed. Cl. 279, 288 (2011) (deeming a plaintiff’s sovereign citizen claim frivolous because his
“factual allegations are nonsensical”); Bechard v. United States, No. 16-1177C, 2017 WL
486946, at *4 (Fed. Cl. Feb. 6, 2017) (concluding that a plaintiff’s sovereign citizen claims
“‘lack[] an arguable basis either in law or in fact’ and are therefore frivolous”) (quoting Neitzke,
490 U.S. at 325). This stance holds true for the sovereign citizen claims that some litigants have
intertwined with Moorish concepts. See, e.g., Murakush Caliphate, 790 F. Supp. 2d at 257-68
(documenting the abusive litigation practices and “frivolous submissions” of certain Moorish
sovereign citizen claimants); Hampton v. City of Durham, No. 1:10CV706, 2010 WL 3785538,
at *2-3 (M.D.N.C. Sept. 22, 2010) (“Any claims or arguments raised by Plaintiff which are based
on his membership in the Moorish American Nation are [by definition] frivolous.”). After
reviewing the sovereign citizen language employed by plaintiffs, the court concludes that this
case merits the same treatment. Thus, to the extent that plaintiffs base any of their claims on
Moorish sovereign citizen concepts, the court deems those claims frivolous.

        Because the court has determined that plaintiffs’ claims are frivolous, § 1915(e)(2)(B)(i)
provides it with an additional, independent reason to dismiss the complaint. Accord Johnson v.
United States, No. 15-578, 2015 WL 1793616, at *1 (D.D.C. Apr. 13, 2015) (dismissing a claim
under § 1915(e)(2)(B)(i) because the complaint “consist[ed] in large part of incoherent and
disjointed statements and general proclamations”). To the extent that any of plaintiffs’ claims
survived the court’s above jurisdictional inquiry, the court dismisses them now. Moreover,
“[t]he text of the statute requires that the court deny an in forma pauperis application if, in
connection with or prior to ruling on the application, the court finds the case is frivolous.”
Manning v. United States, 123 Fed. Cl. 679, 683 (2015); see also Floyd v. United States, 125
Fed. Cl. 183, 192 (2016) (finding the plaintiff’s claims frivolous and, as a result, denying his
application to proceed in forma pauperis). The claims’ frivolousness thus leads the court to deny
plaintiffs’ in forma pauperis application as well.

                                       V. CONCLUSION

       Plaintiffs allege no nonfrivolous claims over which this court has jurisdiction.
Accordingly, the court GRANTS defendant’s timely filed motion to dismiss. Plaintiffs’
complaint is DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction. In
addition, the court DENIES plaintiffs’ motion for judgment and application to proceed in forma
pauperis. No costs. The clerk is directed to enter judgment accordingly.

        The court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order
would not be taken in good faith because, as alleged, plaintiffs’ claims are clearly beyond the
subject matter jurisdiction of this court.

       IT IS SO ORDERED.


                                                  MARGARET M. SWEENEY
                                                  Chief Judge


                                                -9-
